DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Huang on 5/4/2022.

The application has been amended as follows: 
15.	(Currently Amended) An electronic device, comprising: 
a housing comprising a first surface facing a first direction and a second surface facing a second direction opposite to the first direction; 
a camera module disposed within the housing aligned with a first opening formed in the first surface, the camera module including: 
a lens part facing the first direction, and -6-Application No. 17/172,180Docket No. 4500-1-714 
a support structure including a through-hole formed to receive the lens part, the support structure forming a third surface facing the first direction and having a second opening, and a fourth surface facing the first direction and extending in a third direction perpendicular to the first direction and the second direction; and 
a decorative member including:
	a first portion connected to the first surface at a position where the first opening is formed and forming a hollow corresponding to the first opening,
	a second portion extending from the first portion in a direction substantially identical to the first direction and surrounding the hollow, and
	a window seated on the second portion covering the hollow;
[[a]] the decorative member at least partially exposed through the first opening and disposed between the first surface and the camera module, the decorative member including [[a]] the window 
wherein a first distance between the third surface and the fifth surface is larger than a second distance between the fourth surface and the sixth surface.

Election/Restrictions
Claims 1-5, 8-12, and 15-18 are allowable. Claims 6-7, 13-14, and 19-20 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 2/7/2022, is hereby withdrawn and claims 6-7, 13-14, and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, Shigemitsu fails to disclose the housing member includes a first portion connected to the first surface at a position where the opening is formed and forming a hollow corresponding to the opening, a second portion extending from the first portion in the direction substantially identical to the first direction and surrounding the hollow, and a window seated on the second portion covering the hollow.

Regarding claims 2-7 and 16-20 they depend from one of claims 1  and 15 and are therefore allowable for the same reasons as stated above (see claims 1 and 15).

Regarding claim 8, Shigemitsu fails to disclose the housing member includes a first portion forming a hollow, a second portion extending from the first portion in the first direction and surrounding the hollow, and a window seated on the second portion covering the hollow.

Regarding claims 9-14, they depend from claim 8 and are therefore allowable for the same reasons as stated above (see claim 8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao (US 2020/0412920 A1) teaches an electronic device having a camera module (120) and a decorative member with a window (140, 160; figs. 5-7).

Yang (CN 110441979) teaches an electronic device having a camera module (5) and a decorative member (2, 3, 4) with a window (1; fig. 1).

Shigemitsu et al. (US 2017/0150022 A1) teaches an electronic device having a camera module (1, 8) and a decorative member (2) with a window (3).  The top surface of the actuator (1) is in contact with the decorative member (2) (On the shoulder of the actuator; [0024]) and there is a space between the top of the lens barrel (5a) and the bottom of the window (3) as indicated by distances a and c in fig. 1.

Moon et al. (US 2014/0253799 A1) teaches an electronic device having a camera module (1170) and a decorative member (1301, 1302, 1307) with a camera window (1240; fig. 2B).

Choi et al. (US 2014/0267767 A1) teaches a camera module wherein different heights are set for a rib member 31 and shock absorption member 100 to minimize shock (figs. 1-2).

Liu et al. (US 2015/0116581 A1) teaches a camera module wherein a height H1 is made larger than a height H2 so that the lens assembly collides with the protrusion portion 301 before colliding with the window 5 (fig. 5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        5/5/2022